UNITED STATES DISTRICT COURT 4
SOUTHERN DISTRICT OF NEW YORK oye he

 

 

ceneeennenneneneenees x Pin VSo ey
PEARL SPIRA,
J Plaintiff, ORDER OF DISMISSAL

TRANS UNION, LLC, 19 CV 4868 (VB)

Defendant.
‘560 ee oes a es ma Soo ed - x

 

The Court has been advised that plaintiff Pearl Spira and the remaining defendant, Trans
Union, LLC, have settled this case. Accordingly, it is hereby ORDERED that this action is
dismissed w# without costs, and without prejudice to the right to restore the action to the Court’s
calendar, provided the application to restore the action is made by no later than January 13, 2020.
To be clear, any application to restore the action must be filed by January 13, 2020, and any
application to restore the action filed thereafter may be denied solely on the basis that it is
untimely.

All scheduled conferences or other scheduled court appearances are cancelled.

The Clerk is instructed to close this case.

Dated: November 15, 2019
White Plains, NY

SO ORDERED:

 

Vincent L. Briccetti
United States District Judge
